Title: From John Adams to John Trumbull, 23 January 1791
From: Adams, John
To: Trumbull, John



Dear Sir
Philadelphia Jan. 23. 1791

I have been so much of an Antiœconomist as to leave your Letter of June the fifth unanswered to this day.
The Defence of the American Constitutions, is not I apprehend a “Misnomer.” Had the Patriots of Amsterdam repulsed the Duke of Brunswick from the Haerlem Gate, an History of the Action, might have properly been called an Account of the Defence of Amsterdam: although the City, on the Side of the Leyden Gate and Utrecht Gate, had been so ill fortified as to have been indefensible, had the Prussian Attack been made on either of those Quarters.
My three Volumes are a Defence of the American Constitutions, on that Side on which they are attacked. Mr Turgot attacked them for aiming at three orders and a Ballance.  I defended them in this Point only.  Had he attacked them for not making their orders distinct and independent enough: or for not making their Ballances compleat, I should have been the last Man in the World to have undertaken their Defence.  If another Edition should ever be published I would insert in the Title Page “A Defence &c against the Attack of Mr Turgot.”  This I apprehend would cure all Defects, in Point of Title.
But as you Observe the Feelings of Mankind are so much against any rational Theory, that I find my labour has all been in vain: and it is not worth while to take any more Pains upon the subject.
The Rivalry between the state Governments and the national Government, is growing daily more active and ardent.  Thirteen strong Men embracing thirteen Pillars at once, and bowing themselves in concert, will easily pull down a frail Edifice.  If the Superiority of the national Government is not more clearly acknowledged, We shall soon be in a confusion, which We shall not get out of, for twenty Years.
There was never more occasion for firmness, in all who wish in Sincerity for Peace, Liberty or Safety.  The Secretary of the Treasury is all that you think him.  There is no office in the Government better filled.  it is unhappy that New York has taken away one of his supports. Your Sentiments of other Characters, and of Measures in general appear to me to be so just, that I cannot but wish that you had more to do in public affairs.  But they say that you “love Wit better than your friend:” and although I dont believe this, I expect from you by Way of revenge for this Piece of information, a sheet of two of their Sarcasms upon me.  I know that altho the ridiculous can never escape your observation, in a friend or an Ennemy; yet you love the former and have no ill will against the latter.
The Independence of your fame and fortune, and your happiness in private Life are more to be evinced than any public office or station.  For myself I find the office I hold, tho labourus, so wholly insignificant, and from the blind Policy of that part of the World from whence I came, so stupidly pinched and betrayed that I wish myself again at the Bar, old as I am.  My own Situation is almost the only one in the World in which Firmness and Patience are Useless.  I have derived so much pleasure from your Correspondence, that, notwithstanding the long interruption of it, I hope you will not deny it in future / to your friend & humble sert

